24 So.3d 1277 (2009)
Keith Dion JACKSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5469.
District Court of Appeal of Florida, First District.
December 31, 2009.
Matt Shirk, Public Defender, Fourth Judicial Circuit, and Richard B. Gordon, Assistant Public Defender, Jacksonville, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered August 17, 2009, in Duval County Circuit Court case number 16-2009-CF-005093-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court, who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
WEBSTER, DAVIS, and PADOVANO, JJ., concur.